Case 1:20-cv-06014-AT Document 28 Filed 12/10/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

NAHOKO MIZUTA and KENTARO MIZUTA,
as Parents and Natural Guardians of Y.M., and
NAHOKO MIZUTA and KENTARO MIZUTA,
Individually,

Plaintiffs,
-against-

RICHARD CARRANZA, in his official capacity
as Chancellor of the New York City Department
of Education, THE NEW YORK CITY
DEPARTMENT OF EDUCATION, and THE
NEW YORK STATE EDUCATION
DEPARTMENT,

Defendants.

 

 

ANALISA TORRES, District Judge:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: __ 12/10/2020

 

20 Civ. 6014 (AT)

ORDER

The Court has reviewed the pre-motion letters submitted by Defendants, New York
City Department of Education and Richard Carranza, and Plaintiffs. ECF Nos. 25-26.

Accordingly:

PWwWNP

SO ORDERED.

Dated: December 10, 2020
New York, New York

Defendants’ request to file a motion to dismiss is GRANTED;

By January 14, 2021, Defendants shall file their motion to dismiss;
By February 4, 2021, Plaintiffs shall file their opposition; and

By February 18, 2021, Defendants shall file their reply, if any.

On-

 

ANALISA TORRES
United States District Judge
